DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Claims 1-12, in the reply filed on 1/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11: It is unclear what a “composite” fiber is.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (WO2015/060655, published 4/30/2015; US Pub. No. 2016/0207800 relied upon for English Equivalent; English Machine Translation of WO2015/060655 provided in the file).
Claims 1-4 and 8: Hwang et al. teach a filter medium comprising a first porous support (Fig. 11, 191), nanofiber webs stacked above and below (Fig. 11, 110a and 110b), and porous second supports between the first support and nanofiber web (Fig. 11, 120a and 120b). The 
The standard deviation of a population of nanofibers describes the uniformity of diameter in the population of fibers. The smaller the standard deviation of a population of fibers, the more uniform the fibers are. Uniformity of diameter results in nanofiber webs with uniform properties. This is desirable for creating materials that are uniform and reproducible. Hwang et al. teach that the nanofibers have the diameter of from 50nm to 1500nm [0072]. A standard deviation of 300nm or 200nm or less would be high uniformity of diameter among the population of fibres. While Hwang et al. do not teach the standard deviation, one of ordinary skill in the art at the time of the invention would have found it obvious to make it 300nm or less or 200nm or less in order to have more consistency in the web for more consistent results and improved reproducibility.
Claims 5 and 6: Hwang et al. do not teach the distribution of pore size within specific ranges. However, a fiber web having pores of which 45% or more or 60% or more are within a narrow pore size range indicates uniformity of pore size. Uniform pore size results in uniformity of properties across the web and allows for superior reproducibility of materials and results. One of ordinary skill in the art at the time of the invention would have found it obvious to make 60% or more of pores having a particular range of pore size in order to make the web uniform which results in more uniformity and reproducibility. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (WO2015/060655, published 4/30/2015; US Pub. No. 2016/0207800 relied upon for English Equivalent; English Machine Translation of WO2015/060655 provided in the file) in view of Lybrand (2016).
Claim 7: Hwang et al. teach the porosity of the nanofiber web is 50-90% and 10-30um in thickness [0072].
They do not teach a basis weight of the nanofiber web.
Basis weight of a fiber web is a well-known routinely optimized result effective variable. The basis weight is also recognized as the thickness of the nanofiber web, both expressed as grams per square meter or gms (Lybrand, Nanofiber web thickness). Typical nanofiber coatings range from 0.03 gsm to 1.0 gsm (Lybrand, Nanofiber web thickness) where free standing webs can have basis weights of from 1-60 gsm (Lybrand, Nanofiber web thickness). As such, one of ordinary skill in the art would have recognized the basis weight of Hwang et al. to be in the range of 0.03 gsm to 60 gsm and would have also recognized the variable as a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (WO2015/060655, published 4/30/2015; US Pub. No. 2016/0207800 relied upon for English Equivalent; English Machine Translation of WO2015/060655 provided in the file) in view of Wertz et al. (US Pub. No. 2009/0120048).
Claim 9: Hwang et al. do not teach the basis weight and thickness of the scrim or support layers.

One of ordinary skill in the art at the time of the invention would have found it obvious to choose a basis weight and thickness for Hwang et al.’s scrim in this range because it is recognized as successful for a scrim material. Wertz et al. do not teach that the thickness is 2mm to 8mm. However, as explained above, the thickness of a material is often understood in terms of gsm. Wertz et al. teach the claimed range of from 50-600 gsm which falls in the claimed range of basis weight for the thickness range of from 2mm to 8mm. Making the thickness of the scrim greater than 1000um (1mm) would have been obvious to increase the strength and stability of the support layer. The claimed thickness is not critical to the material. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (WO2015/060655, published 4/30/2015; US Pub. No. 2016/0207800 relied upon for English Equivalent; English Machine Translation of WO2015/060655 provided in the file) in view of Wertz et al. (US Pub. No. 2009/0120048) and Green et al. (US Pub. No. 2011/0210081).
Claims 10 and 11: Hwang et al. and Wertz et al. do not specifically teach that the supports comprise bicomponent or multicomponent fibers having at least two components wherein one is a structural component and one has a lower melting point.
Green et al. teach a component material wherein the scrim comprises a bi-component fiber [0074, 0081, 0093]. Bicomponent fibers allow for the combination of a structural element and a bonding element in a fiber that creates a cohesive layer when heat is applied to melt the outer layer. The use of bicomponent fibers in scrim material is well-known. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (WO2015/060655, published 4/30/2015; US Pub. No. 2016/0207800 relied upon for English Equivalent; English Machine Translation of WO2015/060655 provided in the file) Green et al. (US Pub. No. 20100181249).
Claim 12: Hwang et al. do not teach the fiber diameter of the scrim fibers. 
Green et al. teach the fiber diameter of scrim fibers to be 1-50 um [0035]. This is a typical fiber diameter range for scrim fibers that provides sufficient support and structure for the scrim. The fiber diameter is a well-known result effective variable that is routinely optimized to provide the required properties and function of the fibers. 
One of ordinary skill in the art at the time of the invention would have found it obvious to make Hwang et al.’s fibers to be 1-50um because it is a suitable diameter for scrim fibers. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778